Citation Nr: 1547714	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the Appellant may be recognized as the Veteran's surviving spouse for VA purposes.  

2.  Entitlement to service connection for the cause of the Veteran's death claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	W. Anderson, Attorney



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to January 1966.  The Veteran died in May 2012.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the Milwaukee, Wisconsin, Regional Office (RO) that denied the Appellant's "claim for VA benefits".  In March 2013, the Appellant submitted a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) to the Appellant in April 2014 addressing the issue of "[e]stablishing you as a dependent for VA purposes."  The RO informed the Appellant that "[u]ntil such time as you can be established as the Veteran's surviving spouse, any eligibility for VA death benefits will not be decided." The Board has construed the April 2014 SOC as an initial adjudication addressing solely the issue of whether the Appellant may be recognized as the Veteran's surviving spouse for VA purposes.  As it expressly stated that the issue of "any eligibility for VA death benefits" was not being decided, it may not be reasonably construed as a SOC addressing the issue of service connection for the cause of the Veteran's death.  In April 2014, the Appellant submitted a NOD with the determination that she may not be recognized as the Veteran's surviving spouse for VA purposes.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


In October 2012, the Appellant submitted a Claim for Damage, Injury, or Death (Standard Form 95) seeking $1,500,000.00 for the Veteran's wrongful death.  The Board does not have jurisdiction over claims filed under the Federal Tort Claims Act (FTCA).  Therefore, the Appellant's FTCA claim is referred to the appropriate VA Regional Counsel for action.  

The Appellant's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.  


REMAND

The Appellant has submitted a timely NOD with both the determination that she may not be recognized as the Veteran's surviving spouse for VA purposes and the denial of service connection for the cause of the Veteran's death claimed as the result of herbicide exposure.  The AOJ has not issued a SOC which addresses those issues.  Where an Appellant has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Appellant which addresses the issues of (1) whether the Appellant may be recognized as the Veteran's surviving spouse for VA purposes and (2) the denial of service connection for the cause of the Veteran's death claimed as the result of herbicide exposure.  The Appellant should be given the appropriate opportunity to respond to the SOC.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

